Opinion issued July 22, 2004.










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–03–00878–CV
____________

IN RE EDDIE BARTIE, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Eddie Bartie, has filed a petition for a writ of mandamus complaining
of Judge Linda Motheral’s order sustaining the contest to relator’s affidavit of
indigence.



          We deny the petition for a writ of mandamus.  See In re Arroyo, 988 S.W.2d
737, 739 (Tex. 1998).
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.